CHARLES J. SCHUCK, Judge.
Claimant, Hughie A. Williams, of McMechen, Marshall county, West Virginia, seeks reimbursement in the sum of $278.64, which amount represents the damage to a truck owned by the said claimant and damaged by a state road commission shovel, together with the damage for the loss of the use of the said truck during the time that the repairs were made to it. Claimant’s truck was stopped 'near the top of the hill or cut known as the Reilly hill detour in said Marshall county, on June 28, 1941, and while stopped as aforesaid, a state road shovel coasted down the hill, hitting and crashing into the said truck and causing the damages aforesaid.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount; and the claim is approved by the special assistant !to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of two hundred seventy-eight dollars and sixty-four cents ($278.64).